TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00045-CV


                                   In re James Carrillo Garcia


                     ORIGINAL PROCEEDING FROM GAINES COUNTY



                            MEMORANDUM OPINION


               Relator James Carrillo Garcia, an inmate in the Texas Department of Criminal

Justice, filed a pro se original petition for writ of habeas corpus. See Tex. Gov't Code § 22.221;

see also Tex. R. App. P. 52.1. Relator complains that he has been unlawfully confined prior to trial.

               As an intermediate appellate court, we may issue writs of habeas corpus against

a district judge or county judge only sitting in our district, or to enforce our jurisdiction. See

Tex. Gov't Code § 22.221.        We lack jurisdiction to issue the requested writ against the

respondent, listed as the 106th District Court of Gaines County, because this Court neither has

jurisdiction over the district courts of Gaines County nor is such a writ necessary to enforce this

Court's appellate jurisdiction. See Tex. Gov't Code § 22.221(a), (b)(1); see also id. § 22.201(d)

(listing the counties composing the Third Court of Appeal District). The Eleventh Court of

Appeals in Eastland has jurisdiction over Gaines County district courts. See Tex. Gov't Code

§§ 22.201(l), 22.212(a).

               Furthermore, this Court does not have original habeas-corpus jurisdiction in

criminal cases. See Tex. Const. art. V, § 6 (providing that courts of appeals “shall have original
or appellate jurisdiction, under such restrictions and regulations as may be prescribed by law”);

Tex. Gov't Code § 22.221(d) (limiting original habeas-corpus jurisdiction of courts of appeals to

situations where relator's liberty is restrained by virtue of order, process, or commitment issued

by court or judge in civil case); see also Tex. Code Crim. Proc. art. 11.05 (vesting “power to

issue the writ of habeas corpus” in “[t]he Court of Criminal Appeals, the District Courts, the

County Courts, or any Judge of said Courts”). As an intermediate appellate court, our habeas-

corpus jurisdiction in criminal matters is appellate only. See Tex. Gov't Code § 22.221(d); see

also In re Wilkins, No. 03-20-00381-CV, 2020 WL 5608486, at *1 (Tex. App.—Austin Sept. 17,

2020, orig. proceeding).

               Accordingly, we dismiss relator's application for writ of habeas corpus for want of

jurisdiction. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Filed: February 16, 2022




                                                2